Citation Nr: 1641176	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  15-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from April 1957 until November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a February 2016 decision, the Board denied the issues of service connection for bilateral knee disorder and basal cell carcinoma, and remanded the issue of service connection for a bilateral hand disability as well as the issues seeking higher initial ratings for bilateral hearing loss and right hip disability for further development.

Thereafter, the Veteran appealed the portion of the decision that denied service connection for a bilateral knee disorder to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMPR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the February 2016 decision with respect to the denial of service connection for a bilateral knee disorder, which was granted in a September 2016 Order.  The Veteran did not challenge the determination in the February 2016 decision with respect to the denial service connection for basal cell carcinoma.  Therefore, that issue is no longer before the Board.

Moreover, with respect to the issue of service connection for a bilateral hand disorder, in a March 2016 rating decision, service connection was granted for arthritis of both hands, representing a full grant of the benefit sought on appeal.  As such, this matter is no longer in appellate status.  

Further, with respect to the issues of higher initial ratings for bilateral hearing loss and right hip disability, these issues were addressed in a separate Board decision issued in July 2016.  

This appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board denied service connection for a bilateral knee disorder  in the February 2016 decision as there was no current diagnosis of a bilateral knee disability.  However, the JMPR found that the Board erred by not affording the Veteran a VA examination given the Veteran's lay statements that his knee symptoms had there onset during active service as well as medical evidence showing that he had been treated for symptoms of knee pain.  The parties agreed that a current diagnosis was not necessary to trigger the duty to assist to provide a VA examination.  

The Board observes that VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  In accordance with the JMPR, the Board finds that the Veteran should be afforded an appropriate VA examination to determine the etiology of any currently diagnosed bilateral knee disorder.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed bilateral knee disorder.  The electronic record, to include a copy of this Remand, should be made available for review.  The examiner should identify all current knee disorders found to be present.  

After reviewing the record and examining the Veteran, the examiner should offer an opinion for each diagnosed bilateral knee disorder as to whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder is related to the Veteran's active service. 

All opinions should be supported by a clear rationale.  In proffering the opinions, the examiner is asked to consider the Veteran's lay statements concerning the onset of his bilateral knee pain in service, service treatment records and post-service treatment records.      

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




